Name: 2011/712/: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 10Ã June 2011 authorising the Presidency of the Council to negotiate, on behalf of the Member States, the provisions of a legally binding agreement on forests in Europe that fall within the competences of the Member States
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  international affairs;  forestry
 Date Published: 2011-11-01

 1.11.2011 EN Official Journal of the European Union L 285/1 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 10 June 2011 authorising the Presidency of the Council to negotiate, on behalf of the Member States, the provisions of a legally binding agreement on forests in Europe that fall within the competences of the Member States (2011/712/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Whereas: (1) A decision to open negotiations on a legally binding agreement (LBA) on forests in Europe may be adopted at the Sixth Ministerial Conference on the Protection of Forests in Europe, to be held between 14 and 16 June 2011 in Oslo, Norway. (2) The Presidency of the Council should be authorised to negotiate, on behalf of the Member States, the provisions of the LBA on forests in Europe that fall within the competences of the Member States, HAVE ADOPTED THIS DECISION: Article 1 1. The Representatives of the Governments of the Member States hereby authorise the Presidency of the Council to negotiate, on behalf of the Member States, as regards matters falling within their competences and on the basis of their positions, the provisions of an LBA on forests in Europe, in the event that a decision to open negotiations on such an LBA is adopted at the Sixth Ministerial Conference on the Protection of Forests in Europe, to be held between 14 and 16 June 2011 in Oslo, Norway. 2. Paragraph 1 shall be without prejudice to future decisions of the Member States relating to the designation of their representative on matters falling within their competences. Article 2 1. The negotiations shall be conducted in accordance with the Negotiating Directives set out in the Addendum to this Decision. 2. The negotiations shall be aimed at adding demonstrable value to the existing forest-related multilateral agreements and non-legally binding instruments, while ensuring a cost-effective implementation and avoiding further administrative burdens. They shall be conducted in accordance with negotiating positions established by the Representatives of the Governments of the Member States and on the basis of practical arrangements, both of which are to be agreed by consensus. The negotiations shall be conducted in consultation with the Representatives of the Governments of the Member States meeting within the special committee referred to in Article 1(4) of the Council Decision on the participation of the European Union in negotiations on a legally binding agreement on forests in Europe. The Presidency of the Council shall make every effort to secure the positions thus established, and shall report to the Representatives of the Governments of the Member States on the progress of the negotiations after each session of the Intergovernmental Negotiating Committee. 3. The Presidency, acting on behalf of the Member States, shall cooperate closely with the Commission during the negotiation process, with a view to aiming for unity in the international representation of the Union and its Member States. Article 3 This Decision is addressed to the Presidency of the Council. Done at Luxembourg, 10 June 2011. The President FELLEGI T.